IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                     NO. 2013-CA-02120-COA

RAYMOND CURTIS BRANCH                                APPELLANT

v.

LAUREN HOOVER BRANCH                                  APPELLEE

DATE OF JUDGMENT:             11/12/2013
TRIAL JUDGE:                  HON. VICKI B. COBB
COURT FROM WHICH APPEALED:    MONTGOMERY COUNTY CHANCERY
                              COURT
ATTORNEY FOR APPELLANT:       TIFFANY ALAYNE YATES
ATTORNEY FOR APPELLEE:        LUTHER PUTNAM CRULL JR.
NATURE OF THE CASE:           CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:      DIVORCE GRANTED TO APPELLEE ON
                              GROUND OF ADULTERY; CUSTODY OF
                              TWO MINOR CHILDREN AWARDED TO
                              APPELLEE, WITH VISITATION AWARDED
                              TO APPELLANT; APPELLANT ORDERED
                              TO PAY CHILD SUPPORT, ORDERED TO
                              MAINTAIN HEALTH INSURANCE FOR
                              CHILDREN, AND ORDERED TO PAY
                              SEVENTY-FIVE PERCENT OF MEDICAL
                              AND EDUCATIONAL EXPENSES FOR
                              CHILDREN; APPELLANT ORDERED TO
                              MAINTAIN LIFE-INSURANCE POLICY AS
                              LONG AS ONE CHILD IS
                              UNEMANCIPATED; MARITAL PROPERTY
                              DIVIDED; APPELLANT AWARDED ALL
                              INTEREST AND ASSETS OWNED BY HIS
                              BUSINESS; APPELLANT ORDERED TO
                              PAY REHABILITATIVE ALIMONY TO
                              APPELLEE FOR SEVENTY-TWO MONTHS;
                              APPELLANT ORDERED TO PAY $28,242.95
                              IN ATTORNEY’S FEES
DISPOSITION:                  AFFIRMED: 09/15/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:
          BEFORE IRVING AND GRIFFIS, P.JJ., AND MAXWELL, J.

          GRIFFIS, P.J., FOR THE COURT:

¶1.       Raymond Curtis Branch (Curt) argues that the chancery court erred in its calculation

of child support, the division of marital property, and the award of alimony. Curt also argues

that the chancellor erred in granting sole legal custody to his wife, setting visitation with

transportation costs, and ordering him to pay his wife’s attorney’s fees. We find no error and

affirm.

                           FACTS AND PROCEDURAL HISTORY

¶2.       Curt and Lauren Branch married in 1999. Prior to marriage, Curt and Lauren attended

Mississippi State University together. After they graduated in 1999, they moved to Jackson

for Curt to attend dental school. While Curt went to school, Lauren worked as an interior

designer for an architectural firm.

¶3.       In 2003, Curt graduated from dental school, and they moved to Winona, where Curt

worked for Lauren’s father’s dental clinic. Lauren continued to commute to Jackson for

work until she became pregnant with their second child. They had two children, one born

in 2002 and the second in 2004.

¶4.       Curt attended several dental seminars. At a seminar in Tunica in June 2011, Curt met

Kirsten Lipert, a dental equipment sales representative. Curt and Kirsten continued to see

each other at other dental seminars in Florence, Alabama, and Nashville, Tennessee. In

August 2011, while at the Nashville seminar, Curt and Kirsten initiated a sexual relationship.

¶5.       Curt and Kirsten continued to see each other over the course of several months. In



                                               2
November 2011, Curt admitted his affair to Lauren. They separated, and Curt lived in an

apartment until June 2012. Curt then moved to Kirsten’s house in Franklin, Tennessee.

¶6.    On November 22, 2011, Lauren filed a complaint for divorce and a petition for

temporary relief. On March 19, 2012, the chancellor entered an agreed temporary order that

awarded Lauren temporary custody of the children, use of the home, separate maintenance,

temporary child support, and other expenses, totaling $4,360 per month.

¶7.    A hearing on their divorce began on June 11, 2013. On September 12, 2013, the

chancellor granted Lauren a divorce on the grounds of adultery. The chancellor issued a

bench opinion that set child custody and visitation, child support, rehabilitative alimony,

distribution of marital property, and attorney’s fees.

¶8.    On November 19, 2013, the chancellor entered a final judgment, which incorporated

her bench rulings. The chancellor awarded full legal and physical custody of the children to

Lauren and gave Curt visitation privileges, provided he pay the transportation costs to and

from Winona. Lauren also received the equity in the marital home and rehabilitative alimony

of $1,000 per month for seventy-two months. The chancellor also ordered Curt to pay $1,800

per month in child support, pay seventy-five percent of the children’s education costs, and

maintain a life-insurance policy of $500,000 with the children and Lauren as beneficiaries,

until emancipation of the children. Further, the chancellor held Curt responsible for his

student-loan and line-of-credit debts. Curt appeals this judgment.

                                STANDARD OF REVIEW

¶9.    In domestic-relations cases, this Court will not disturb a chancellor’s judgment when



                                              3
it is supported by substantial credible evidence unless the chancellor abused her discretion,

was manifestly wrong or clearly erroneous, or applied an erroneous legal standard. Rolison

v. Rolison, 105 So. 3d 1136, 1137 (¶4) (Miss. Ct. App. 2012) (citation omitted). “If the

chancellor’s findings are supported by substantial evidence, then we will affirm.” Id.

(citation omitted). Questions of law, however, are reviewed de novo. Price v. Price, 22 So.

3d 331, 332 (¶8) (Miss. Ct. App. 2009) (citation omitted).

                                        ANALYSIS

       I.     Whether the chancellor erred in granting sole legal custody to Lauren,
              with visitation and transportation costs to Curt.

¶10.   Curt contends the chancellor erred in awarding Lauren sole legal custody of their

children. Further, Curt argues the chancellor’s determinations on legal custody, visitation,

and transportation costs interfere with his relationship with his children and are not in the

best interests of the children.

              A.      Legal Custody

¶11.   “‘Legal custody’ means more than simply having information about one’s child; such

responsibility and authority means sharing of ‘decision-making rights, the responsibilities[,]

and the authority relating to the health, education[,] and welfare of a child.’” Lowrey v.

Lowrey, 25 So. 3d 274, 296-97 (¶54) (Miss. 2009) (quoting Miss. Code Ann. § 93-5-24

(Supp. 2014)). Further, “[t]he statute creates a presumption in favor of joint custody where

the parents have agreed to it.” Id.

¶12.   Curt primarily contends the chancellor erred in awarding Lauren sole legal custody

on the basis of her objection to any type of joint-custody arrangement rather than making the

                                              4
decision based on the best interests of the children. The record, however, indicates the

chancellor made a finding that the best interests of the children favored Lauren having sole

physical and legal custody.

¶13.   A chancellor determines custody based on a number of factors set forth in Albright

v. Albright, 437 So. 2d 1003, 1005 (Miss. 1983). “The Albright factors are a guide for

chancellors in weighing the facts to determine the child’s best interest.” Hamby v. Hamby,

102 So. 3d 334, 337 (¶14) (Miss. Ct. App. 2012) (quoting Wilson v. Wilson, 79 So. 3d 551,

566 (¶63) (Miss. Ct. App. 2012)). Further, “the chancellor has the ultimate discretion to

weigh the evidence the way he sees fit.” Id.

¶14.   The Albright factors are:

       (1) the child’s age, health, and sex; (2) which parent had the continuity of care
       before the separation; (3) which parent has the best parenting skills; (4) which
       parent has the willingness and capacity to provide primary child care; (5) each
       parent’s employment and its responsibilities; (6) each parent’s physical and
       mental health and age; (7) the emotional ties between the child and each
       parent; (8) each parent’s moral fitness; (9) the child’s home, school[,] and
       community record; (10) the child’s preference, if the child is over twelve years
       old; (11) the stability of the home environment; and (12) any other relevant
       equitable factor.

Id. at (¶15) (citation omitted).

¶15.   The chancellor included an Albright analysis in her bench ruling, and incorporated

those findings into the November 19, 2013 judgment. The chancellor found the factors of

the children’s age, health, and sex; continuity of care; parenting skills; employment; moral

fitness; children’s home, school, and community record; and stability of the home

environment all weighed in favor of Lauren. The chancellor also found the factor of the



                                               5
children’s preference inapplicable as neither child had reached the required age to voice a

preference.

¶16.   The chancellor further determined in the bench ruling that the willingness to provide

child care, emotional ties, and the physical and mental health of the parents were neutral

factors, even though the chancellor later found these factors favored Lauren in the judgment.

Despite these inconsistencies between the ruling from the bench and the order, the factors

predominately favored Lauren.

¶17.   In the judgment, the chancellor extended these findings to the determinations of

physical and legal custody. Curt rests his argument on the chancellor’s bench ruling when

the chancellor stated, “normally I don’t grant joint legal custody unless both parties are

agreeable to that.” However, the Mississippi Supreme Court has “noted that parents who

experience substantial animosity will find it ‘manifestly impossible’ to function under a joint

custody award.” Deborah H. Bell, Mississippi Family Law § 5.04(3)(b) (2005) (quoting

Rutledge v. Rutledge, 487 So. 2d 218, 220 (Miss. 1986)).

¶18.   While the chancellor must address the best interests of the child in determining legal

custody, the chancellor retains discretion in determining custody. “[U]nless the parents are

capable of sharing joint custody cooperatively, it is incumbent upon a chancellor not to award

joint custody. This is for the chancellor to determine as he or she is in the best position to

evaluate the credibility, sincerity, capabilities[,] and intentions of the parties.” Crider v.

Crider, 904 So. 2d 142, 147 (¶13) (Miss. 2005).

¶19.   We find that the chancellor properly applied the Albright factors to resolve the issue



                                              6
of custody. Curt correctly claims that the chancellor only addressed legal custody in the

bench opinion in the context of Lauren’s objection to joint custody. Nevertheless, the

chancellor included legal custody in the conclusion of the Albright analysis in the judgment

of divorce. Therefore, we find no error in the chancellor’s award of sole legal custody to

Lauren.

              B.      Visitation

¶20.   Curt next objects to the visitation schedule and the requirement that he pay all

transportation costs in order to exercise his visitation. The chancellor awarded Curt visitation

on every other weekend, alternating holidays, half of summer vacation, and other

concessions. Curt opposes this arrangement because the distance between Nashville and

Winona requires a twelve-hour round-trip that would interfere with his visitation.

¶21.   “The chancellor has broad discretion when determining appropriate visitation and the

limitations thereon.” Fountain v. Fountain, 877 So. 2d 474, 481 (¶26) (Miss. Ct. App. 2003)

(citing Harrington v. Harrington, 648 So. 2d 543, 545 (Miss. 1994)). “In determining

visitation, the chancellor must continue to keep the best interest of the child as his paramount

concern while always being attentive to the rights of the non-custodial parent, recognizing

the need to maintain a healthy, loving relationship between the non-custodial parent and his

child.” Id.

¶22.   “The supreme court has addressed the very issue of what would encompass the

minimum of a liberal visitation provision.” Chalk v. Lentz, 744 So. 2d 789, 792 (¶9) (Miss.

Ct. App. 1999) (quoting Crowson v. Moseley, 480 So. 2d 1150, 1153 (Miss. 1985)). The



                                               7
supreme court has “held that ‘children at the least are entitled to the company of [the

noncustodial parent] two full week-ends a month during the school year, with the visitation

to terminate late Sunday afternoon as opposed to Sunday morning, and a five-week period

during summer vacation.’” Id.

¶23.   The chancellor awarded liberal visitation following the same guidelines set forth in

Chalk. Curt challenges this visitation schedule based on the time required to transport the

children from Winona to Nashville then back to Winona. Though the chancellor did not alter

visitation to account for the distance between Winona and Nashville, the chancellor enjoys

wide discretion in setting visitation and was not required to do so. See Fountain, 877 So. 2d

at 481 (¶27) (court upheld standard visitation when custodial parent moved to Florida while

noncustodial parent remained in Mississippi). Therefore, we find that Curt failed to show

the visitation arrangement compromises his relationship with his children or undermines the

best interests of the children.

¶24.   The chancellor also retains discretion in determining transportation costs. Ballard v.

Ballard, 843 So. 2d 76, 80 (¶15) (Miss. Ct. App. 2003). “There is no authority in Mississippi

to the effect that the non-custodial parent is entitled to the assistance of the former spouse

in the logistical aspects of exercising visitation rights.” Hulse v. Hulse, 724 So. 2d 918, 919

(¶6) (Miss. Ct. App. 1998). However, any interference in the noncustodial parent’s ability

to exercise visitation may warrant a compromise in transportation costs. Id. at (¶5).

¶25.   This Court in Hulse stated:

       In those cases where it could be demonstrated that the ability of the
       non-custodial parent to enjoy a suitable visitation schedule was substantially

                                              8
       impaired because of difficulties in transportation that could only be resolved
       by the reasonable participation of the custodial parent, it could well be that the
       chancellor would be manifestly in error in refusing to order some measure of
       cooperation from the custodial parent. That, however, would appear to be a
       question of fact and not an issue of law.

Id.

¶26.   As to the interference with his visitation rights, Curt merely asserts that bearing the

transportation costs will pose a financial strain. Although Curt may eventually be able to

establish an undue financial burden or interference with his visitation rights, he may do so

in a modification proceeding at a later date. Based on the evidence before the chancellor at

the time of the divorce, we find that the chancellor did not abuse her discretion in setting the

visitation schedule and costs.

       II.     Whether the chancellor erred in calculating child support.

¶27.   Curt next claims that the chancellor erred in determining the amount of child support

due. He claims the chancellor made an improper calculation of his adjusted gross income.

Primarily, Curt argues the chancellor inaccurately determined his actual income and failed

to account for taxes and expenses in the final calculation of his adjusted gross income.

¶28.   “Both parents are obligated to provide financially for their children.” Forrest v.

McCoy, 941 So. 2d 889, 891 (¶11) (Miss. Ct. App. 2006) (citing Lacey v. Lacey, 822 So. 2d

1132, 1140 (¶36) (Miss. Ct. App. 2002)).           “The statutory presumption is that the

non-custodial parent will provide support and it will be in a specific percentage of gross

income.” Id.

¶29.   Statutory guidelines dictate the child-support amount based upon a percentage of the



                                               9
noncustodial parent’s adjusted gross income. White v. White, 722 So. 2d 731, 733 (¶17)

(Miss. Ct. App. 1998). Mississippi Code Annotated section 43-19-101(1) (Supp. 2014) sets

the percentage of child support for two minor children at twenty percent.

¶30.   “[C]omputing one’s income for taxation is different than computing one’s income for

child support purposes . . . . Our statutes delineate what is to be considered as gross income

for the purposes of computing child support.” Bustin v. Bustin, 806 So. 2d 1136, 1140 (¶11)

(Miss. Ct. App. 2001).

¶31.   Gross income pursuant to Mississippi Code Annotated section 43-19-101(3)(a) (Supp.

2014) is calculated as follows:

       Determine gross income from all potential sources that may reasonably be
       expected to be available to the absent parent including, but not limited to, the
       following: wages and salary income; income from self-employment; income
       from commissions; income from investments, including dividends, interest
       income[,] and income on any trust account or property; absent parent’s portion
       of any joint income of both parents; workers’ compensation, disability,
       unemployment, annuity and retirement benefits, including an Individual
       Retirement Account (IRA); any other payments made by any person, private
       entity, federal or state government or any unit of local government; alimony;
       any income earned from an interest in or from inherited property; any other
       form of earned income; and gross income shall exclude any monetary benefits
       derived from a second household, such as income of the absent parent’s
       current spouse[.]

Additionally, “in arriving at the adjusted gross income figure, the chancellor must include

income from many sources, but not all expenses. The allowable deductions for this figure

are statutory, and they differ from the allowable deductions for income tax purposes . . . .”

Coggins v. Coggins, 81 So. 3d 285, 291 (¶19) (Miss. Ct. App. 2012).

¶32.   Here, Curt used a tax professional, Chris Mahan, to show his gross income for tax



                                             10
purposes. A chancellor, however, is not required to use gross income for tax purposes to

discern gross income for child-support purposes. See Nix v. Nix, 790 So. 2d 198, 200 (¶5)

(Miss. 2001) (“The chancellor, applying equity principles, may consider . . . expenditures in

determining whether they were legitimate business expenditures in ultimately determining

. . . available income to meet . . . [the] child-support obligation.”). Therefore, Mahan’s

estimation of Curt’s income did not bind the chancellor to that amount.

¶33.   When determining Curt’s adjusted gross income, the chancellor found Curt was not

forthcoming about his income. “[E]ach party in every domestic case involving economic

issues and/or property division shall provide the opposite party or counsel, if known, the

following disclosures: . . . [a] detailed written statement of actual income and expenses and

assets and liabilities[.]” UCCR 8.05. This form must also include tax information. Id.

¶34.   On his Rule 8.05 financial statement, Curt disclosed his income, expenses, assets, and

liabilities and attached only his 2012 tax information, which showed a loss for the tax year.

Curt did not disclose any additional tax information. Although Curt contends the chancellor

erred in calculating his tax deductions, Curt did not supply the chancellor with sufficient

information regarding these deductions.

¶35.   Further, the chancellor questioned several transactions between Kirsten and Curt, but

did not attribute these transactions to Curt’s income. Based on Curt’s testimony, which the

chancellor deemed evasive, the chancellor imputed additional income to his reported income.

According to Swiderski v. Swiderski, 18 So. 3d 280, 286 (¶25) (Miss. Ct. App. 2009), this

Court held:



                                             11
       Where a chancellor is not convinced of the honesty or veracity of the parent
       concerning the parent’s ability to abide by his or her financial obligations, the
       chancellor is not precluded from factoring this skepticism in the equation when
       determining the amount of the child support award. Furthermore, [t]he
       chancellor can base child support on the parent’s potential earning capacity.

(Internal citations and quotations omitted).

¶36.   The chancellor here looked to Curt’s reported income of $750 per day as a contract

worker at Delta Dental Care Clinic, where Curt testified he worked two days a week and an

additional day every other week. Thus, the chancellor computed Curt’s income at $750 per

day for three days a week, totaling $117,000 annual earnings. This calculation did not take

into account Curt’s additional work at Nashville Smiles, including his earnings as a fifty

percent owner.

¶37.   Chancellors often have a difficult time in deciding financial matters in a divorce. The

chancellor must rely on the parties to present detailed, relevant financial information.

Sometimes the circumstances of the divorce may cause some ambiguity as to the current or

future earning capacity of one or both spouses. Here, the circumstances of the divorce

created an even more difficult decision by the chancellor. If Curt had continued his dental

practice in Winona, there would have been accurate historical financial information upon

which the chancellor could have based her opinion. This did not happen. Curt’s professional

relationship with Lauren’s father had a negative impact on his future earning capacity.

Likewise, Curt’s decision to relocate from Winona, where he had spent several years building

his dental practice, to the Nashville area, where he would have to start over building his

dental practice, had a negative impact on his future earning capacity. Nevertheless, the



                                               12
chancellor must deal with the parties as she finds them and make the best decision possible

based on the financial information that is available and offered by the parties into evidence.

¶38.   The chancellor determined that Curt’s adjusted gross income was $117,000. The

chancellor determined the monthly child-support payment would be $1,950 and subtracted

taxes for a child-support award of $1,800 per month. Based on the evidence presented, we

find that the chancellor’s decision was reasonable and supported by the evidence presented

at trial. We also recognize that the chancellor’s determination of child support may be

modified, increased, or decreased based on Curt’s income as his dental practice in the

Nashville area becomes more established. As a result, we find no merit to this issue.

       III.   Whether the chancellor erred in the division of marital property.

¶39.   Curt’s main contentions concerning the chancellor’s division of the marital property

are the chancellor failed to classify the property, and the chancellor erroneously attributed

additional income to Curt. “[W]hen dividing marital property, ‘chancellors are directed to

(1) classify the parties’ assets as marital or separate; (2) determine the value of those assets;

(3) divide the marital estate equitably based upon the factors set forth in Ferguson; and (4)

consider the appropriateness of alimony if either party is left with a deficiency.’” Roberts

v. Roberts, 135 So. 3d 935, 940 (¶13) (Miss. Ct. App. 2014) (quoting Dickerson v.

Dickerson, 34 So. 3d 637, 643-44 (¶23) (Miss. Ct. App. 2010)).

¶40.   “In dividing the property of the divorcing couple, the chancellor must first classify

their assets and liabilities as belonging to the marriage, to the husband, or to the wife.” Smith

v. Smith, 856 So. 2d 717, 719 (¶8) (Miss. Ct. App. 2003) (citing Hemsley v. Hemsley, 639



                                               13
So. 2d 909, 914 (Miss. 1994)).

¶41.   After classification and valuation, chancellors must equitably divide the marital

property in accordance with the factors dictated in Ferguson v. Ferguson, 639 So. 2d 921,

928 (Miss. 1994). The factors are:

       (1) Substantial contribution to the accumulation of the property. Factors to be
       considered in determining contribution are as follows: (a) [d]irect or indirect
       economic contribution to the acquisition of the property; (b) [c]ontribution to
       the stability and harmony of the marital and family relationships as measured
       by quality, quantity of time spent on family duties and duration of the
       marriage; and (c) [c]ontribution to the education, training[,] or other
       accomplishment bearing on the earning power of the spouse accumulating the
       assets[;]

       (2) The degree to which each spouse has expended, withdrawn[,] or otherwise
       disposed of marital assets and any prior distribution of such assets by
       agreement, decree[,] or otherwise[;]

       (3) The market value and the emotional value of the assets subject to
       distribution[;]

       (4) The value of assets not ordinarily, absent equitable factors to the contrary,
       subject to such distribution, such as property brought to the marriage by the
       parties and property acquired by inheritance or inter vivos gift by or to an
       individual spouse;

       (5) Tax and other economic consequences, and contractual or legal
       consequences to third parties, of the proposed distribution;

       (6) The extent to which property division may, with equity to both parties, be
       utilized to eliminate periodic payments and other potential sources of future
       friction between the parties;

       (7) The needs of the parties for financial security with due regard to the
       combination of assets, income[,] and earning capacity; and

       (8) Any other factor which in equity should be considered.

Id.

                                              14
¶42.   Curt primarily argues the chancellor incorrectly classified his interest in Nashville

Smiles as marital property even though the business opened after Curt and Lauren separated.

“[W]hen equitably dividing marital property upon divorce, the date of valuation is necessarily

within the discretion of the chancellor.” Hensarling v. Hensarling, 824 So. 2d 583, 591 (¶25)

(Miss. 2002) (quoting MacDonald v. MacDonald, 698 So. 2d 1079, 1086 (¶35) (Miss.

1997)). Further, “for the purposes of accumulating marital property, the time period runs

from the date of marriage until the final judgment of divorce[,] [b]ut [the supreme court] has

carved out an exception when an order for separate maintenance has been entered.” Cuccia

v. Cuccia, 90 So. 3d 1228, 1232-33 (¶8) (Miss. 2012).

¶43.   The chancellor entered a temporary agreed order on March 19, 2012, which included

separate maintenance for Lauren in the sum of $1,200.

       Assets acquired after an order for separate maintenance should be considered
       the separate property of the parties, absent a showing of either (1) contribution
       to the acquisition of the asset by the other spouse as contemplated in our
       decisions in [Ferguson, 639 So. 2d at 928-29], and Magee v. Magee, 661 So.
       2d 1117, 1123 (Miss. 1995) or, (2) acquisition of the asset through the use of
       marital property.

Godwin v. Godwin, 758 So. 2d 384, 386 (¶7) (Miss. 1999) (internal citations omitted).

¶44.   According to Curt’s testimony, Nashville Smiles began operation in late March 2012,

but Curt did not give a precise date. Regardless, Curt contends the business opened after the

agreed temporary order, which effectively ended any further accumulation of marital

property. Therefore, the business could not be considered an asset in determining the

equitable division of property.

¶45.   At the hearing for the bench rulings, the chancellor stated, “Nashville Smiles is a

                                              15
dental business that is not subject to equitable division.” The chancellor did not state

whether Nashville Smiles constituted marital property or not. However, a failure to classify

property does not automatically result in reversible error if the division of property is fair.

Kimbrough v. Kimbrough, 76 So. 3d 715, 721 (¶27) (Miss. Ct. App. 2011).

¶46.   Curt fails to show how the chancellor considered Nashville Smiles in dividing the

marital property or how she inequitably divided the property. We have determined that the

chancellor primarily looked at Nashville Smiles to determine Curt’s current earning capacity.

Further, the chancellor did not consider Nashville Smiles in allocating the equity in the

marital home. Rather, the chancellor allowed Curt to retain the entirety of his retirement plan

rather than divide the equity in the home and divide Curt’s retirement.

¶47.   As a further example of the inequitable division, Curt argues the chancellor

disproportionately allocated the marital debt to him. “Debts acquired during the course of

the marriage are also subject to equitable distribution.” Carter v. Carter, 98 So. 3d 1109,

1114 (¶15) (Miss. Ct. App. 2012) (citation omitted). Curt fails to prove, however, the

chancellor erred in allocating the debt. The chancellor’s division did leave the majority of

the debt to Curt, but a large portion of the debt, including attorney’s fees, is Curt’s separate

debt. Therefore, Curt cannot show the chancellor inequitably allocated the debts.

¶48.   Therefore, we find no merit to this issue.

       IV.    Whether the chancellor erred in her determination of alimony.

¶49.   The chancellor awarded Lauren rehabilitative alimony of $1,000 for seventy-two

months. According to Curt, the chancellor erred in granting alimony because of an incorrect



                                              16
assessment of Curt’s income and other relevant factors. Chancellors determine an award of

alimony based on the factors provided by Armstrong v. Armstrong, 618 So. 2d 1278, 1280

(Miss. 1993):

       1. The income and expenses of the parties;

       2. The health and earning capacities of the parties;

       3. The needs of each party;

       4. The obligations and assets of each party;

       5. The length of the marriage;

       6. The presence or absence of minor children in the home, which may require
       that one or both of the parties either pay, or personally provide, child care;

       7. The age of the parties;

       8. The standard of living of the parties, both during the marriage and at the
       time of the support determination;

       9. The tax consequences of the spousal support order;

       10. Fault or misconduct;

       11. Wasteful dissipation of assets by either party; or

       12. Any other factor deemed by the court to be “just and equitable” in
       connection with the setting of spousal support.

Id.

¶50.   Specifically, “[r]ehabilitative alimony provides for a party who is trying to become

self-supporting and prevents that party from becoming destitute while searching for a means

of income. Moreover, ‘[t]he primary purpose of rehabilitative alimony is to give the former

spouse the opportunity to enter the work force.’” McCarrell v. McCarrell, 19 So. 3d 168,

                                             17
170 (¶8) (Miss. Ct. App. 2009) (quoting Alexis v. Tarver, 879 So. 2d 1078, 1080 (¶7) (Miss.

Ct. App. 2004)) (internal citation omitted).

¶51.   The chancellor correctly evaluated the award of alimony under the Armstrong factors.

The chancellor found the factors of Lauren’s earning capacity, income and expenses, needs,

obligations and assets, and custody of the children weighed in Lauren’s favor. Also, the

chancellor found Curt’s fault for the dissolution of the marriage favored Lauren. Further, the

chancellor found the length of the marriage, the age of the parties, and the dissipation of

assets did not favor alimony.

¶52.   Primarily, the chancellor determined Lauren’s position as a stay-at-home mom and

her need for initial support ultimately favored an award of alimony. Also, based upon the

financial records, the chancellor stated Lauren could have received a higher award, but

lessened the amount and time for alimony. Further, the chancellor specifically intended the

alimony award to support Lauren until she found sustainable employment and became self-

sufficient.

¶53.   Curt also contends on appeal the chancellor considered information not in evidence

when the chancellor heard testimony on the financial information of Curt’s girlfriend,

Kirsten. The chancellor, Curt argues, incorrectly imputed a portion of Curt’s income based

upon the unsubstantiated inference that Curt pays a portion of Kirsten’s financial obligations.

However, Curt does not show how the chancellor used this inference to unfairly increase

Curt’s income and erroneously award alimony.

¶54.   Therefore, we find no merit to this issue.



                                               18
       V.       Whether the chancellor erred in granting attorney’s fees.

¶55.   As a final point of contention, Curt argues the chancellor erred in awarding Lauren

attorney’s fees. Curt maintains the chancellor failed to consider his ability to pay attorney’s

fees or that Lauren’s parents paid her fees at the time of the judgment.

¶56.   “An award of attorney’s fees in domestic cases is largely a matter entrusted to the

sound discretion of the trial court.” Lauro v. Lauro, 924 So. 2d 584, 591 (¶29) (Miss. Ct.

App. 2006) (citations omitted). “Unless the chancellor is manifestly wrong, his decision

regarding attorney[’s] fees will not be disturbed on appeal.” Id. (citing Bredemeier v.

Jackson, 689 So. 2d 770, 778 (Miss. 1997)).

¶57.   “Generally, unless the party requesting attorney[’s] fees can establish the inability to

pay, such fees should not be awarded.” Bredemeier, 689 So. 2d at 778 (citing Dunn v. Dunn,

609 So. 2d 1277, 1287 (Miss. 1992)). In order to determine the amount of attorney’s fees,

a chancellor must look to the factors enumerated in McKee v. McKee, 418 So. 2d 764, 767

(Miss. 1982).

¶58.   The court in McKee stated: “We are also of the opinion the allowance of attorney[’]s

fees should be only in such amount as will compensate for the services rendered. It must be

fair and just to all concerned after it has been determined that the legal work being

compensated was reasonably required and necessary.” Id. The specific factors include

       the relative financial ability of the parties, the skill and standing of the attorney
       employed, the nature of the case and novelty and difficulty of the questions at
       issue, as well as the degree of responsibility involved in the management of the
       cause, the time and labor required, the usual and customary charge in the
       community, and the preclusion of other employment by the attorney due to the
       acceptance of the case.

                                                19
Id. Further, “[w]here the record shows an inability to pay and a disparity in the relative

financial positions of the parties, there is no error in awarding attorney’s fees.” Tatum v.

Tatum, 105 So. 3d 1141, 1144 (¶9) (Miss. Ct. App. 2012) (citation omitted).

¶59.   The chancellor found Lauren lacked the ability to pay her attorney’s fees. Though the

chancellor did not explicitly consider the individual McKee factors, the chancellor found the

fees reasonable in accordance with McKee. The lack of a factor-by-factor analysis under

McKee, however, does not necessarily require reversal. See A & L Inc. v. Grantham, 747 So.

2d 832, 845 (¶61) (Miss. 1999) (“Reversal is warranted only where the failure to make

sufficient findings of fact and conclusions of law constitutes manifest error.”).

¶60.   Further, the chancellor found the home equity Lauren received almost covered the

entirety of the fees, but the chancellor did not require Lauren to use the equity as payment

for the attorney’s fees. Appellate courts have found a party is not required to liquidate all

assets to pay for attorney’s fees. See Hemsley, 639 So. 2d at 915 (court ruled wife did not

have to liquidate savings account to cover attorney’s fees); Wells v. Wells, 800 So. 2d 1239,

1247 (¶¶16-17) (Miss. Ct. App. 2001) (court ruled wife did not have to use alimony to pay

attorney’s fees or liquidate retirement account to pay fees).

¶61.   The chancellor did not, however, address the payments of Lauren’s attorney’s fees by

her parents and Curt’s ability to pay the fees. In determining attorney’s fees, the chancellor

must determine the parties’ relative abilities to pay. McKee, 418 So. 2d at 767. Despite this

omission in the findings, the chancellor accurately relied on the financial position of Lauren

and correctly awarded her attorney’s fees. Therefore, the chancellor did not commit a



                                             20
manifest error, and this issue is without merit.

¶62.   In addition, Lauren asks for the award of attorney’s fees on appeal in an amount equal

to one-half of the $28,242.95 in attorney’s fees awarded to her by the chancellor. In Lauro,

this Court held that we “generally award[] attorney’s fees on appeal in the amount of one-half

of what was awarded in the lower court. Lauro, 924 So. 2d at 592 (¶33) (citing Monroe v.

Monroe, 745 So. 2d 249, 253 (¶17) (Miss. 1999)). Attorney’s fees are based upon necessity

rather than entitlement. Id.” Here, we agree that Lauren is entitled to an award of attorney’s

fees for this appeal. Hence, we have determined that an award to Lauren of the sum of

$14,121.48 as attorney’s fees on appeal is a reasonable amount.

¶63. THE JUDGMENT OF THE MONTGOMERY COUNTY CHANCERY COURT
IS AFFIRMED, AND AN AWARD OF $14,121.48 IN ATTORNEY’S FEES ON
APPEAL IS GRANTED TO THE APPELLEE. ALL COSTS OF THIS APPEAL ARE
ASSESSED TO THE APPELLANT.

    LEE, C.J., IRVING, P.J., BARNES, ISHEE, CARLTON, MAXWELL, FAIR,
JAMES AND WILSON, JJ., CONCUR.




                                             21